Ames, J.
Where an estate is conveyed in trust for a particular and temporary purpose, not requiring the whole of the estate, a resulting trust generally arises in favor of the grantor or his heirs at law in the remainder after that purpose is accomplished. Hill v. Bishop of London, 1 Atk. 618. King v. Denison, 1 Ves. & B. 260, 279. Story Eq. Jur. § 1196 a. The plaintiffs claim that the present case comes within this rule. The conveyance was in trust for Niel McElroy, but without any words of inheritance to extend the trust beyond the term of his life. The word “ heirs ” can no more be dispensed with, in the grant of an equitable estate in fee, than in an ordinary conveyance at common law. 2 Washburn Real Prop. (3d ed.) 379. The plaintiffs insist that the only purpose of the grantor was to create an equitable life estate for the benefit of Niel McElroy; and that, as that purpose has been fully accomplished by the termination of that life estate, a resulting trust arises in favor of the grant- or’s heirs at law, in the remaining estate.
Whether there was such a resulting trust depends upon the intention of the grantor, and for the purpose of determining that *512question, it is necessary to look carefully at the language of the deed, with the aid of such light as can lawfully be derived from the circumstances of the case. Cook v. Hutchinson, 1 Keen, 42. No such trust can result against that intent, or take effect where a contrary intent is indicated ‘by the terms of the deed. The question must always be, whether the title was given for a particular purpose, with no intent that the grantee should have any beneficial interest whatever; or whether the intention was to confer upon him a valuable interest, subject to a particular and temporary charge or incumbrance. Upon this question, the fact that he is described as a trustee is not necessarily decisive. 'It may be apparent from the context and general interpretation of the whole instrument, that he was intended to be more than a mere trustee, and that the intention was to give him the entire fee of the estate, subject to the charge of a temporary trust for the benefit of another person. Wood v. Cox, 2 Myl. & Cr. 684.
The deed shows that the consideration for the grant proceeded wholly from Niel McElroy, and that his brother John took no part in it. The love and affection described as part of the consideration were wholly between Niel and the grantor ; and even the nominal consideration of one dollar is described as paid in behalf of Niel. There can be no doubt that the main purpose of the grantor was to make provision for his brother Niel, and we must assume that he made all the provision which he intended to make for his benefit. The deed purports on its face to be an absolute grant of all the grantor’s beneficial estate in the land. It then becomes important to consider whether the language of the deed, by necessary legal construction, excludes all claim of the grantor to set up a resulting trust in his own favor, upon the termination or failure of the special trust; and this question is to be considered in the same manner as if the grantor were now alive, and making this claim in his own person. The grant is to John, without any words of limitation, and the granting clause terminates with the declaration that the grantor intends “ hereby ” to convey to John in trust for Niel. The habendum and the covenants are to and with “ the said grantee, his heirs and assigns, *513but as the consideration proceeds exclusively from. Niel, and as the declared intention of the grantor was to convey the premises in trust for Niel, the proper construction of the instrument, taken as a whole, must be the same as if the words “ trustee as aforesaid,” or some equivalent expression, followed the word "grantee ” wherever it occurs in the deed.
The defendant objects to this view of the case on the ground that the habendum is “ to the grantee, his heirs and assigns, to his and their use and behoof forever; ” and also that the heirs of the grantor are estopped by his covenants of warranty to claim any resulting trust in the land conveyed. Either of these objections would be insurmountable, if the intention to create a special temporary trust had not been expressed as the purpose of the deed. But words of inheritance were proper for the purpose of meeting the contingency (which at the date of the deed may have seemed probable) that Niel should outlive John. If the deed had been absolute in its form, and an attempt were made to establish a trust in favor of the grantor by mere implication of law, the covenants of warranty would estop the grantor, his heirs and assigns; and the phrase in the habendum, “ to the grantee, his heirs and assigns, to his and their use and behoof forever,” would exclude the implication of any other use in favor of the grantor. Blodgett v. Hildreth, 103 Mass. 484. Graves v. Graves. 29 N. H. 129. Philbrook v. Delano, 29 Maine, 410. Farrington v. Barr, 36 N. H. 86. But in the case of a deed, expressly and exclusively intended to create a trust, the habendum and the covenants, as expressed in this deed, do not necessarily give any beneficial interest to the grantee. We see no ground for supposing that any such interest was intended to be conferred upon the grantee personally in this case.
The cases cited by the defendant’s counsel do not appear to us to be in conflict with the views above expressed. In Benning v. Benning, 14 B. Mon. 585, the question as to a resulting trust arose upon a conveyance in trust, to secure alimony to the vendor’s wife. He conveyed “ all his right, title and interest,” binding himself and his heirs “ never to claim the property or any of it, or the profits at any time whatever.” It was afterwards *514ascertained, that, at the time of the conveyance, he was the absolute owner of the property, “ in fee,” to use the language of the court, instead of having only a life estate as he supposed. Upon the decease of the wife, the court held that there was no resulting trust in favor of the vendor, and that the property should go to the executor of the wife. The decision furnishes no ground for holding that property so conveyed should go to the trustee, or that he should have any beneficial interest in it, in any event. Judgment for the plaintiffs.